DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/10/2021 has been entered.

Status of the Application
Claims 1, 4-6, 9, and 10 are pending.
Receipt and consideration of Applicants' amended claim set and remarks/arguments filed on 06/10/2021 are acknowledged.  Claims under consideration in the instant office action are claims 1, 4-6, 9, and 10.
 Applicants' arguments, filed 06/10/2021, have been fully considered but they are not deemed to be persuasive. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Baroni (WO 2013/156413, as disclosed in IDS) in view of Bassaganya-Riera (Activation of PPARγ and 6 by dietary punicic add ameliorates intestinal inflammation in mice, British Journal of Nutrition, 2011, 106, pp. 878-886, as disclosed in IDS) and O’shea (WO 2007/096148, as disclosed in IDS).
Rejection
Baroni teaches methods for treating lactose intolerance, including compounds that may be specific or modulate PPARγ receptors, such as PPARγ agonists (see abstract, paragraph 0006, claim 1).  Baroni teaches food products comprising a dairy component such as milk to be consumed with the PPAR agonist (claims 11, 12).  Baroni teaches daily dosage of the PPAR agonist (paragraph 0075).
Baroni does not teach treating lactose intolerance by administering an isolated fatty acid such as trans-10, cis-12 conjugated linoleic acid wherein the composition is administered daily, weekly, or as needed over 3 months, 6 months, 1 year or more to the patient.
Bassaganya-Riera is drawn towards the activation of PPARγ in intestinal inflammation (see abstract).  Bassaganya-Riera teaches conjugated linoleic acid (CLA), a naturally occurring fatty acid that 
O’shea is drawn towards compositions comprising a conjugated fatty acid (see abstract; pg. 2, lines 28-32).  As a consequence it would follow that such a composition would consist essentially of a conjugated fatty acid.  O’shea teaches trans-10, cis-12 conjugated linoleic acid as a preferred conjugated fatty acid (pg. 10, lines 26-30).
It would have been obvious to one of ordinary skill in the art to treat lactose intolerance by administering an isolated fatty acid such as trans-10, cis-12 conjugated linoleic acid, as suggested by Bassaganya-Riera and O’shea, and produce the instant invention.
One of ordinary skill in the art would have been motivated to do so since O’shea and Bassaganya-Riera teach that trans-10, cis-12 conjugated linoleic acid can modulate PPARγ, which would thereby treat lactose intolerance as taught by Baroni, with a reasonable expectation of success absent evidence of criticality of the particular steps.
Regarding the limitation wherein the composition is administered daily, weekly, or as needed over 3 months, 6 months, 1 year or more to the patient, Baroni teaches daily dosage of the PPAR agonist (paragraph 0075), and Bassaganya-Riera teaches that CLA can be administered for a period of 6 weeks (pg. 879, left column, third paragraph).  Even though the range for administration period as taught by Baroni and Bassaganya-Riera is not the same as the claimed administration periods, Baroni and Bassaganya-Riera do teach an overlapping range of administration periods, and it has been held that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP § 2144.05(I).  Furthermore, the determination of administration period and frequency is well within the purview of those skilled in the In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See MPEP § 2144.05(II).  It would have been obvious to one of ordinary skill in the art to optimize administration period and frequency in order to increase the efficacy of CLA.
	The amounts of active agents to be used, the pharmaceutical forms, e.g., tablets, etc; mode of administration, flavors, surfactant are all deemed obvious since they are all within the knowledge of the skilled pharmacologist and represent conventional formulations and modes of administration.
	Furthermore, no unobviousness is seen in the ratio claimed because once the usefulness of a compound is known to treat a condition, it is within the skill of the artisan to determine the optimum ratio.

Response to Arguments
Applicant argues that the claimed invention has demonstrated unexpected results as disclosed in the Declaration, filed 06/10/2021.  The Examiner respectfully disagrees since although Applicant has demonstrated that conjugated linoleic acid (“CLA”) exhibits a LCT activity three times superior to the other tested PPAR agonists including GED (paragraphs 7-9, such results are not commensurate in scope with the claims, specifically the concentration or dosage and the period of administration.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Baroni (WO 2013/156413, as disclosed in IDS), Bassaganya-Riera (Activation of PPARγ and 6 by dietary punicic add ameliorates intestinal inflammation in mice, British Journal of Nutrition, 2011, 106, pp. 878-886, as disclosed in IDS), and O’shea (WO 2007/096148, as disclosed in IDS) as applied to claims 1, 4, 9, and 10 above and further in view of Harrison (Cows' milk protein intolerance: a possible association with gastroenteritis, lactose intolerance, and IgA deficiency, British Medical Journal, 1976, 1, pp. 1501-1504).

Baroni, Bassaganya-Riera, and O’shea do not teach treating patients also suffering from gastroenteritis.
Harrison is drawn towards the association between lactose intolerance and gastroenteritis (see abstract).  Harrison teaches that an acute attack of gastroenteritis, in damaging the small mucosa, may act as a triggering mechanism in cows' milk protein intolerance (see abstract).
It would have been obvious to one of ordinary skill in the art to treat patients also suffering from gastroenteritis, as suggested by Harrison, and produce the instant invention.
One of ordinary skill in the art would have been motivated to do so since patients can suffer from an acute attack of gastroenteritis, which can trigger lactose intolerance in the same patient as taught by Harrison, with a reasonable expectation of success absent evidence of criticality of the particular steps.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Baroni (WO 2013/156413, as disclosed in IDS), Bassaganya-Riera (Activation of PPARγ and 6 by dietary punicic add ameliorates intestinal inflammation in mice, British Journal of Nutrition, 2011, 106, pp. 878-886, as disclosed in IDS), and O’shea (WO 2007/096148, as disclosed in IDS) as applied to claims 1, 4, 9, and 10 above and further in view of Hyams (Cancer Chemotherapy-Induced Lactose Malabsorption in Children, Cancer, 1982, 49, pp. 646-650).
The teachings of Baroni, Bassaganya-Riera, and O’shea are presented above.
Baroni, Bassaganya-Riera, and O’shea do not teach treating patients also undergoing chemotherapy.

It would have been obvious to one of ordinary skill in the art to treat patients also undergoing chemotherapy, as suggested by Hyams, and produce the instant invention.
One of ordinary skill in the art would have been motivated to do so since patients receiving chemotherapy can develop lactose intolerance as taught by Hyams, with a reasonable expectation of success absent evidence of criticality of the particular steps.

Conclusion
Claims 1, 4-6, 9, and 10 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW P LEE whose telephone number is (571)270-1016.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on (571)272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/ANDREW P LEE/Examiner, Art Unit 1628   
/SAVITHA M RAO/Primary Examiner, Art Unit 1629